Case 2:20-cv-02576-CCC-MF Document 64 Filed 04/13/21 Page 1 of 1 PageID: 1436
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com




                                                  April 13, 2021

VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: IN RE SUGAMMADEX
               Civil Action Nos. 20-2576 (CCC) (MF) (CONSOLIDATED)

Dear Judge Falk:

        This firm represents Plaintiffs Merck Sharp & Dohme B.V. and Organon USA Inc.
(collectively, “Plaintiffs”) in the above-referenced consolidated action. We write to respectfully
request that the Court unseal Plaintiffs’ Opening Markman Brief and supporting documents filed
at ECF No. 63, which were filed under seal to provide Defendants time to make redactions for
confidential information. Plaintiffs have since conferred with Defendants, and no redactions are
necessary. Accordingly, we respectfully request that Plaintiffs’ filing at ECF No. 63 be
unsealed.

           We thank the Court for its consideration of this request.

                                                  Respectfully submitted,


                                                  s/ William P. Deni, Jr.
                                                  William P. Deni, Jr.

cc: All counsel of record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
